MEMORANDUM **
Robert C. Torre and Sherrill M. Polk appeal pro se the district court’s summary judgment for James R. Brickey, Jr. in their diversity action alleging violations of Oregon state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both a grant of summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and the district court’s interpretation of state law, Bancorp Leasing & Fin. Corp. v. Agusta Aviation Corp., 813 F.2d 272, 274 (9th Cir.1987). We affirm.
The district court did not err by applying Oregon state law in interpreting the statute of limitations. See id.
Because the two-year statute of limitations expired before the commencement of the tort action, the district court properly dismissed the action. See Or.Rev.Stat. §§ 12.020,12.110 (1999).
Appellants’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.